Hancock, Jr., J. P., and Moule, J.,
dissent and vote to affirm, in the following memorandum: We would affirm. The record shows the following colloquy among the court, defense counsel and defendant took place pertaining to defendant’s waiver of his right to be represented by an attorney and his application to be permitted to proceed pro se: “me. bates: Well, I do not know how to address that because the request that I have to make to the Court at this time, Your Honor, is that Mr. Vivenzio has advised me here in Court today that he wishes to represent himself. Maybe that is his decision to make. I do not know. I have advised him against it. I have advised every time I have had an inmate at the Auburn Correctional Facility represent themselves, they have always been found guilty. That is his prerogative, though. I understand that. I have advised him of that fact. If he wants to proceed on that basis, I will sit and assist him. the court: Well, if he wants your assistance. Let’s hear from you, Mr. Vivenzio. What do you want to do? the defendant: I would like to represent the case myself to the jury, and Y our Honor, the indictment signed a true bill from the foreman of the Grand Jury — the court: I understand that, the defendant: It is not a true bill, the court: Okay, I have ruled on that. The indictment stands amended to February 20,1982 on the basis that it is not a substantive change. It does not change the theory of the prosecution and no prejudice has been shown by changing it at this point in time. Now, let’s go to the next question. Do you wish to represent yourself? the defendant: Yes, I do. the court: Now, let me advise you: Mr. Bates has been assigned to represent you and he is available. Now, do you want him to help you or do you not? the defendant: Yes. the court: Okay, is there anything else? mr. bentkofsky: No. the court: I will allow that. It is an absolute right that the person has to represent himself, but I am going to hold you strictly within the confines of the laws of evidence and every other procedural rule. Now, the point of this is, Mr. Vivenzio — Mr. Bates’ point is well taken — we have had an awful lot of people out of that prison who thought they were jailhouse lawyers and every one has been convicted, the defendant: I don’t think I am a jailhouse lawyer, the court: I am not saying that. I am saying that Mr. Bates is trained in the law and you are not. That is why the Court assigned him to represent you. You have a right to represent yourself. There is an old adage that a man who represents himself has a fool for a client. That has come down through history and is completely accurate. I am not going to stand in your way of representing yourself, but I am telling you if you do, that you are going to be held to the same standards as any lawyer would be held. Do you understand what I am saying? Do you still wish to do it? the defendant: Yes. the court: Okay, bring in the jury. [Whereupon the jury entered the courtroom at this time.]” Neither People v Sawyer (57 NY2d 12, cert den — US —, 103 S Ct 830) nor People v Williams (96 AD2d 740) supports the majority’s position inasmuch as the circumstances in those cases were markedly different. In Sawyer it appears clearly that the defendant did not waive his right to counsel or request permission to proceed pro se. On the contrary, defendant, after advising the court that he was not competent to represent himself, was forced by the court to do so. Similarly, in Williams, the record demonstrates that defendant wanted to be represented by his own attorney and claimed to have been prevented by the prison guards from contacting him. Here, by contrast, there is no doubt that defendant wanted to exercise his right to represent himself. We find on this record that defendant made a knowing, voluntary and intelligent waiver of his right to counsel as required by People v McIntyre (36 NY2d 10; see People v Landy, 59 NY2d 369). (Appeal from judgment of Cayuga County Court, Corning, J. — attempted burglary, third degree.) Present — Hancock, Jr., J. P., Doerr, Denman, Green and Moule, JJ.